                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

In re: CYNTHIA LEE BUCKERY,                             :     Chapter 13
            Debtor,                                     :     Case No. 5:19-bk-02041
                   Debtor,                              :

CYNTHIA LEE BUCKERY,                                    :
             Objector,                                  :     Objection to
                    v.                                  :     Proof of Claim
U.S. BANK TRUST, N.A., Trustee for the                  :
PRP II Pals,                                            :
             Claimant.                                  :


              OBJECTION TO PROOF OF CLAIM NO. 4 OF US BANK TRUST


       AND COMES NOW Debtor CYNTHIA LEE BUCKERY, by and through his attorneys, FISHER

CHRISTMAN, with Objection to Proof of Claim No. 4 of U.S. BANK TRUST, N.A., Trustee for the

PRP II Pals, and in support thereof, aver as follows:

        1.    Debtor CYNTHIA LEE BUCKERY (“Debtor”) filed the instant Bankruptcy Case on May

10, 2019.

        2.    Claimant Objection to Proof of Claim No. 4 of U.S. BANK TRUST, N.A., Trustee for

the PRP II Pals (“Claimant”) filed Proof of Claim No. 4 (“the Claim”) on June 18, 2019, in the

amount of $ 166,067.80, with arrears of $54,512.79. A true and correct copy of Proof of Claim No.

4 is filed with this Objection and incorporated herein by reference as if set out at length.

        3.    The Claim fails to properly attach a properly completed Mortgage Proof of Claim

Attachment, instead opting to use a deceptively similar form that does not contain the clear and

concise information required by Office Form 410A, most notably the lack of a “Funds Received”

Column and a “Principal, interest and escrow past due” column.




Case 5:19-bk-02041-RNO           Doc 18 Filed 09/13/19 Entered 09/13/19 18:02:30               Desc
                                  Main Document    Page 1 of 4
       4.    The Claim concedes a receipt from Debtor in the amount of $41,860.78 on June 2,

2017. See Proof of Claim No. 4, Part 2/Exhibit at 6.

       5.    The Claim indicates first a positive “$41,860.78”, then a negative “($41,860.78) in the

“Trans. Amt.” column, which is not a column on Official Form 410A. See Proof of Claim No. 4,

Part 2/Exhibit at 6. Compare with Proof of Claim No. 4, Part 2/Exhibit at 1(which demonstrates the

correct columns for Official Form 410A.

       6.    The Claim also indicates first a positive “$41,860.78”, then a negative “($41,860.78)

in the “Unapplied Amount” column, which is not a column on Official Form 410A. See Proof of

Claim No. 4, Part 2/Exhibit at 6.

       7.    The Claim also indicates a positive “$41,860.78”in the “Unapplied Balance” column,

which is akin to the “Unapplied Funds” column on Official Form 410A, with the glaring and

deceptive difference that the “Unapplied Balance” column is not totaled at the bottom and

subtracted from the amounts of the Claim or the arrears. See Proof of Claim No. 4, Part 2/Exhibit at

11.

       8.    The Claim is objectionable because of the failure to utilize Official Form 410A.

Federal Rule of Bankruptcy Procedure (“FRBP”) 3001(c)(2)(C).

       9.    As such Claimant is subject to sanctions, such as being precluded from presenting

evidence and/or reasonable attorneys’ fees and expenses. FRBP 3001(c)(2)(D).

       10.   The Claim is objectionable because of the failure to credit either the amount of the

Claim or the amount of arrears by the $41,860.78 payment received on or about June 2, 2017.

       11.   The $41,860.78 was paid via cashier’s check, which was cashed and which Debtor

could present as evidence if Claimant disputes the conceded receipt.




                                                 2


Case 5:19-bk-02041-RNO              Doc 18 Filed 09/13/19 Entered 09/13/19 18:02:30             Desc
                                     Main Document    Page 2 of 4
          12.   Debtor filed a prior Chapter 13 Bankruptcy Case on August 2, 2010, docketed with

this Court as 5:10-bk-06351, which resulted in a Notice of Final Cure being issued to Claimant

and/or Claimant’s predecessor in interest on May 22, 2015.

          13.   No Response to the Notice of Final Cure was filed.

          14.   The Claim indicates a first “Effective Date” of August 1, 2015, but a related “Due

Date” of August 1, 2013. See Proof of Claim No. 4, Part 2/Exhibit at 3.

          15.   The Claim appears to apply a small portion of the $41,860.78 to the amount due from

August 1, 2013, through the December 1, 2015 payments. See Proof of Claim No. 4, Part 2/Exhibit

at 6-7.

          16.   While the Claim fails to meaningfully utilize the “Due Date” column, it does not

appear as if the Claim uses the June 1, 2015 payment as the first payment due on the Claim, which

would be legally required due to the failure to respond to the Notice of Final Cure issued in

Debtor’s prior Chapter 13 Bankruptcy Case.

          17.   If the only error is the misapplication of the of the June 2, 2017 payment of

$41,860.78 to periods from August 1, 2013 through December 1, 2015 payments, instead of

application of those funds to the June 1, 2015, through the October 1, 2017 payments, the credit to

be applied to the balance due and the arrears could be as low as $28,633.35 (twenty-two (22)

payment of $1,290.09 and five late fees of $46.33, providing a claim of $137,434.45, and an arrears

amount of $25,879.44. (This assumes that legal fees and foreclosure costs incurred during that were

appropriate.)




                                                    3


Case 5:19-bk-02041-RNO             Doc 18 Filed 09/13/19 Entered 09/13/19 18:02:30              Desc
                                    Main Document    Page 3 of 4
       WHEREFORE, Debtor CYNTHIA LEE BUCKERY prays this Honorable Court for an Order

that SUSTAINS this Objection to Proof of Claim No. 4 of U.S. BANK TRUST, N.A., Trustee for the

PRP II Pals, Reduces Proof of Claim No. 4 in amount, and the amount of the arrears, by $41,860.78,

to an amount of $124,207.02, and an arrears amount of $12,652.0.1, appropriate sanctions pursuant

to Federal Rule of Bankruptcy Procedure (“FRBP”) 3001(c)(2)(D), and for such other and further

relief as the Honorable Court deems just and appropriate.

                                            FISHER CHRISTMAN


                                         By: /s/ J. Zac Christman
                                            J. Zac Christman, Esquire
                                            Attorney for Debtor(s)
                                            530 Main Street
                                            Stroudsburg, PA 18360
                                            (570) 234-3960; fax (570) 234-3975
                                            zac@fisherchristman.com




                                                 4


Case 5:19-bk-02041-RNO          Doc 18 Filed 09/13/19 Entered 09/13/19 18:02:30            Desc
                                 Main Document    Page 4 of 4
